Case: 16-10356      Document: 00513872540         Page: 1    Date Filed: 02/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10356                                FILED
                                  Summary Calendar                       February 13, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCIA CARAWAY MORRISON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-224-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Marcia Caraway Morrison appeals her 70-month prison sentence for
wire fraud. She challenges the district court’s denial of a reduction of her
offense level for acceptance of responsibility under U.S.S.G. § 3E1.1. Our
review is even more deferential than review for clear error, and we will affirm
the district court’s decision unless it is without foundation. United States v.
Solis, 299 F.3d 420, 458 (5th Cir. 2002).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 16-10356   Document: 00513872540   Page: 2   Date Filed: 02/13/2017


                                 No. 16-10356

        At her rearraignment, Morrison stated under oath that a written
summary of the facts supporting her guilty plea was true and correct. The
summary stated that Morrison transferred $50,000 from a bank account
without the owner’s knowledge or consent. The information to which Morrison
pleaded guilty identified this $50,000 transfer as the basis for the wire fraud
count.
        During a presentence interview, however, Morrison stated that the
$50,000 was a loan. Morrison thus denied conduct comprising the offense of
conviction. See U.S.S.G. § 3E1.1, comment. (n.1(A)); United States v. Galban,
No. 93-3844, 1994 WL 399501, at *1 (5th Cir. July 22, 1994) (unpublished); see
also 5TH CIR. R. 47.5.3 (unpublished opinions issue before 1996 are precedent).
The district court’s ruling was not without foundation. See Solis, 299 F.3d at
458.
        AFFIRMED.




                                       2